Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following title is suggested: System and Method for Lighting Control.

Claim Objections
Claim 1 (and all other occurrences) is objected to because of the following informalities:  
On line 1, change “A system for lightening control” to --A system for lighting control--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipton et al. (Pub. No.: US 2007/0285510); hereinafter referred to as “Lipton”.
Regarding Claim 1, Lipton teaches, in Figure 3, a system for lighting control, comprising: a non-transitory storage medium storing executable instructions for lighting control; a communication component (320) operatively connected to the non-transitory storage medium; at least one imaging device (302) configured to capture image data related to an area; one or more illuminating devices (304) configured to light the area; at least one processor (108) in communication with the non-transitory storage medium, when executing the executable instructions, the at least one processor is directed to: obtain image data relating to the area captured by at least one imaging device (302); and determine at least one parameter relating to at least one of the one or more illuminating devices; and a control component (302) configured to operate the at least one of the one or more illuminating devices to light the area based on the determined at least one parameter ([0063]).
Regarding Claim 2, Lipton teaches the system of claim 1, wherein the control component is further configured to set the at least one parameter relating to the at least one of the one or more illuminating devices including at least one of: a switch state of the at least one of the one or more illuminating devices ([0063]), a light intensity of the at least one of the one or more illuminating devices, a lighting area of the at least one of the one or more illuminating devices, and a light color of the at least one of the one or more illuminating devices.
Regarding Claim 6, Lipton teaches the system of claim 1, wherein the at least one processor is further directed to: determine a type of a subject in the captured image data; determine the at least one 
Regarding Claim 9, Lipton teaches the system of claim 1, wherein the at least one processor is further directed to: determine whether the captured image data include a motion subject; and in response to a determination that the captured image data include a motion subject, the control component is configured to operate the at least one imaging device to track the motion subject; and operate the one or more illuminating devices to light the area based on a moving track of the motion subject ([0091]).
Regarding Claim 10, Lipton teaches, in Figure 3, the system of claim 1, wherein the control component (302) is coupled to at least one of the one or more illuminating devices (304).
Regarding Claim 11, Lipton teaches, in Figures 3 and 7, wherein the at least one imaging device (106) is coupled to at least one of the one or more illuminating devices (304) and powered by one power source (326). Figure 7 teaches the imaging device and one or more illuminating device in one enclosure.
Regarding Claim 12, Lipton teaches (see Figure 3) a method implemented on a computing device having at least one processor (108), and at least one computer-readable storage medium ([0028, 0033]) for lighting control, the method comprising: obtaining image data relating to an area captured by at least one imaging device (106); determining whether the captured image data includes one or more subjects ([0043, 0050]); determining one or more parameters relating to each of the one or more illuminating devices based on the determination whether the captured image data includes one or more subjects; and operating the one or more illuminating devices to light the area based on the one or more parameters ([0063]).
Regarding Claim 13, Lipton teaches the method of claim 12, wherein the at least one parameter relating to each of the one or more illuminating devices includes at least one of: a switch state of the each of the one or more illuminating devices ([0063]), a light intensity of the each of the one or more 
Regarding Claim 16, Lipton teaches the method of claim 12, further comprising: operating the one or more illuminating devices to light the area based on the type of the subject ([0056]).
Regarding Claim 18, Lipton teaches the method of claim 12, further comprising: determining whether the captured image data include a motion subject; and in response to a determination that the captured image data include a motion subject, operating the at least one imaging device to track the motion subject; and operating the one or more illuminating devices to light the area based on a moving track of the motion subject ([0091]).
Regarding Claim 19, Lipton teaches (see Figure 3) a non-transitory computer readable medium ([0028, 0033]), comprising: instructions being executed by at least one processor (108), causing the at least one processor to implement a method for lighting control, comprising: obtaining image data relating to an area captured by at least one imaging device (106); determining whether the captured image data includes one or more subjects ([0043, 0050]); determining one or more parameters relating to each of the one or more illuminating devices based on the determination whether the captured image data includes one or more subjects; and operating the one or more illuminating devices to light the area based on the one or more parameters ([0063]).
Regarding Claim 20, Lipton teaches the non-transitory computer readable medium of claim 19, the method further comprising: determining whether the captured image data include a motion subject; and in response to a determination that the captured image data include a motion subject, operating the at least one imaging device to track the motion subject; and operating the one or more illuminating devices to light the area based on a moving track of the motion subject ([0091]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al. (Pub. No.: US 2007/0285510); hereinafter referred to as “Lipton”.
Regarding Claim 3, Lipton teaches, in Figure 3, an illuminating device (304). Lipton does not explicitly teach the illuminating device includes a plurality of light emitting diodes (LEDs). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the illuminating device to include a plurality of LEDs, since it is well known in the art to use LEDs to reduce power consumption.
Regarding Claim 4, Lipton teaches (as modified in claim 3) the system of claim 3, wherein the control component is further directed to adjust a lighting parameter relating to at least one of the plurality of light emitting diodes ([0063]).
Regarding Claim 14, Lipton teaches, in Figure 3, an illuminating device (304). Lipton does not explicitly teach the illuminating device includes a plurality of light emitting diodes (LEDs). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the illuminating device to include a plurality of LEDs, since it is well known in the art to use LEDs to reduce power consumption.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al. (Pub. No.: US 2007/0285510); hereinafter referred to as “Lipton”, in view of Falcone et al. (Pub. No.: US 2014/0374602); hereinafter referred to as “Falcone”.
Regarding Claim 5, Lipton does not teach the system of claim 1, wherein the at least one processor is further directed to: to obtain historical image data of the area from a database; and determine the at least one parameter relating to at least one of the one or more illuminating devices based on the historical image data. Falcone, in the same field of endeavor, teaches a system for lighting control wherein a processor is directed to obtain historical image data from a database and determine the at least one parameter relating to at least one of the one or more illuminating devices based on the historical image data ([0071]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lipton by using historic data to determine the at least one parameter relating to at least one of the one or more illuminating devices as taught by Falcone, to establish patterns helpful for regulating light in particular areas.
Regarding Claim 15, Lipton does not teach the method of claim 12, comprising: obtaining historical image data of the area from a database; and determining the at least one parameter relating to at least one of the one or more illuminating devices based on the historical image data. Falcone, in the same field of endeavor, teaches a system for lighting control wherein a processor is directed to obtain historical image data from a database and determine the at least one parameter relating to at least one of the one or more illuminating devices based on the historical image data ([0071]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lipton by using historic data to determine the at least one parameter relating to at least one of the one or more illuminating devices as taught by Falcone, to establish patterns helpful for regulating light in particular areas.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al. (Pub. No.: US 2007/0285510); hereinafter referred to as “Lipton”, in view of Mingwu (CN104284493A); hereinafter referred to as “Mingwu”.
Regarding Claim 7, Lipton does not teach the system of claim 1, wherein the at least one processor is further directed to: determine a breakdown of the one or more illuminating devices based on the captured image data. Mingwu, in the same field of endeavor, teaches a system for lighting control wherein a processor is directed to determine a breakdown of the one or more illuminating devices based on the captured image data (Description: “…the images acquired under different parameter configurations are obtained separately, and the comparison analysis is performed to detect whether the illumination lamp is faulty.”). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lipton by using the captured image data to determine a breakdown of the one or more illuminating devices based on the captured image data as taught by Mingwu, to effectively maintain the one or more illuminating devices (Mingwu, Description: “Preferably, when a fault is detected, the number of the fault light and the cause of the fault are transmitted back to the control center through the network, and the control center sends the repair command to the mobile device of the maintenance personnel after receiving the detection information.”).
Regarding Claim 17, Lipton does not teach the method of claim 12, further comprising: determining a breakdown of the one or more illuminating devices based on the captured image data. Mingwu, in the same field of endeavor, teaches a system for lighting control wherein a processor is directed to determine a breakdown of the one or more illuminating devices based on the captured image data (Description: “…the images acquired under different parameter configurations are obtained separately, and the comparison analysis is performed to detect whether the illumination lamp is faulty.”). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lipton by using the captured image data to determine a breakdown of the one or more illuminating devices based on the captured image data as taught by Mingwu, to effectively maintain the one or more illuminating devices (Mingwu, Description: “Preferably, when a fault is detected, the number of the fault light and the cause of the fault are transmitted back to the control center through the network, and the control center sends the repair command to the mobile device of the maintenance personnel after receiving the detection information.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896